UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6547



GENE W. GAYLOR,

                                              Petitioner - Appellant,

          versus


MICHAEL COLEMAN, Acting    Warden,   Mt.   Olive
Correctional Complex,

                                               Respondent - Appellee.


                            No. 06-7106



GENE W. GAYLOR,

                                              Petitioner - Appellant,

          versus


MICHAEL COLEMAN, Acting    Warden,   Mt.   Olive
Correctional Complex,

                                               Respondent - Appellee.


Appeals from the United States District Court for the Southern
District of West Virginia, at Beckley.   David A. Faber, Chief
District Judge. (5:02-cv-01206)


Submitted:   January 17, 2007              Decided:   February 7, 2007


Before WILLIAMS, MOTZ, and KING, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Gene W. Gaylor, Appellant Pro Se. Dawn Ellen Warfield, Jon Rufus
Blevins, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Gene W. Gaylor seeks to appeal the district court’s

orders accepting the recommendations of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition and denying

him leave to proceed in forma pauperis on appeal.             The orders are

not   appealable    unless   a   circuit    justice   or    judge   issues     a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner   satisfies      this   standard    by

demonstrating      that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Gaylor has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, deny the

motion for appointment of counsel, and dismiss the appeals.                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                    DISMISSED


                                   - 3 -